Title: Engelbert François van Berckel to the American Commissioners, [23 September 1778]: résumé
From: Berckel, Engelbert François van
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<[Amsterdam, September 23, 1778], in French: The undersigned, counsellor pensionary of Amsterdam, informs the commissioners that the burgomasters of the city authorize the following declaration: assuming Congress will not enter into any agreement with the English commissioners that would be harmful or prejudicial to Dutch trade in Europe either directly or indirectly, the burgomasters will work to facilitate a treaty of friendship between the Netherlands and the United States as soon as England recognizes American independence. The burgomasters authorize the use of this statement where it is deemed appropriate, not doubting this will be done with all the necessary precautions.>
